Citation Nr: 0202176	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-187 26A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

Official military records in the veteran's VA claims folder 
indicate that he served on active duty in the United States 
Army from October 1961 to October 1964.  The veteran's DD 
Form 214 also reflects a previous period of service of two 
years, one month, and four days.  Although the exact dates of 
the veteran's initial period of service are not available, it 
appears to have been from approximately August 1959 to 
October 1961, when he re-enlisted.  

The veteran filed his initial claim for VA benefits in 
November 1998.  This appeal arises from an August 1999 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO) which denied entitlement 
to service connection for left ear hearing loss.  The veteran 
testified before a Hearing Officer at  the RO in October 
2000.  


FINDINGS OF FACT

1.  There is no objective evidence of left ear injury or 
disease during the veteran's military service.

2.  Left ear hearing loss was initially demonstrated 
approximately 15 years after the veteran's discharge from 
military service.

3.  The medical evidence does not demonstrate that the 
veteran's current left ear hearing loss is etiologically 
related to his military service or any incident thereof.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated 
during active military service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for left 
ear hearing loss.  
He ascribes his left ear hearing loss to an incident in 
service in 1962 which  occurred while he was taking a shower.  
The veteran reports that he heard a crackling noise in his 
left ear and had the sensation of water running into his 
inner ear and head.  Reportedly, he attended sick call and 
was provided pills for infection and told to keep a hot towel 
on the ear to facilitate drainage.  He has related that he 
has been deaf in his left ear since that incident.

In the interest of clarity, the Board will initially review 
the relevant law and VA regulations.  The factual background 
of this case will then be set forth.  Finally, the Board will 
analyze the veteran's claim and render a decision.  

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Service connection - hearing loss

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2001).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual background

The veteran's induction medical examination of August 1959 
reflects that his hearing was 15/15, bilaterally, for 
whispered voice.  The veteran's hearing was  15/15, 
bilaterally, for whispered voice, on a separation medical 
examination in August 1961.  He had no ear complaints on his 
reenlistment examination in October 1961.  

There is no mention of any left ear symptom or finding of 
left ear hearing loss in the veteran's service medical 
records.  The service medical records show that the veteran 
had right ear complaints in December 1962; there was no 
report of follow-up treatment.  The service medical records 
also indicate that he was treated for cellulitis of the face 
in June 1964 and that he had an abscess on the left side of 
his face in October 1964.  Neither of these episodes 
reportedly involved his ears and each evidently resolved.  

The report of the veteran's final separation medical 
examination in September 1964 reflects that his hearing was 
15/15, bilaterally, for whispered voice.  On audiometric 
examination, pure tone thresholds in decibels for the 
veteran's right ear were as follows; -5 at 500 Hertz, -5 at 
1,000 Hertz, -5 at 2,000 Hertz, -5 at 4,000 Hertz, and -5 at 
8,000 Hertz.  Pure tone thresholds in decibels for the 
veteran's left ear were as follows; -5 at 500 Hertz, -5 at 
1,000 Hertz, -5 at 2,000 Hertz, -5 at 4,000 Hertz, and 10 at 
8,000 Hertz.  

There is no pertinent medical or other evidence for 
approximately 15 years after the veteran left military 
service.   

Of record is an occupational history report from M. M. 
Corporation, dated October 24, 1979.  A section entitled "ear 
health history" reflects that the veteran answered in the 
negative the questions of whether he had had ear trouble, 
difficulty in hearing, surgery on either ear, or ever visited 
a doctor for ear trouble.  The veteran reported his military 
service from 1959 to 1964, but did not note any ear problems 
in connection therewith.  He reported noise exposure during 
three previous jobs.  In response to the question whether the 
veteran had a noisy hobby, he reported hunting.  He also 
indicated that he had had exposure to loud noises with a 
chain saw and a snowmobile.  Pure tone thresholds in decibels 
for the veteran's left ear at that time were as follows; 60 
at 500 Hertz, 60 at 1,000 Hertz, 50 at 2,000 Hertz, 50 at 
3,000 Hertz, 50 at 4,000 Hertz, and 65 at 6,000 Hertz.  His 
right ear hearing acuity was within normal limits.  A March 
1981 audiogram, which was also done in connection with the 
veteran's employment at M.M. Corporation, similarly showed 
left ear hearing loss.

VA outpatient treatment reports reflect that the veteran 
requested examination of his left ear in December 1998.  In 
March 1999, a VA audiologist reported: "No [history] of prior 
otological or audiological evaluation except that the veteran 
relates one incident while in Korea while serving in the US 
military.  Apparently, he suffered a very severe middle ear 
infection for which he was treated."   Pure tone audiometry 
showed normal hearing in the veteran's right ear and a severe 
to profound mixed loss with air/bone gaps of maximum amount 
in the left ear.  Speech reception thresholds by air 
conduction were 65 for the left ear and only 25 by bone 
conduction.  Reportedly, this discrepancy supported the 
audiological diagnosis of mixed loss on the left.  

The veteran filed his initial claim for service connection 
for a left ear disability in 
March 1999.  He reported, in essence, that his left ear 
hearing problems began in 1962, when water ran into his left 
ear while he was taking a shower.  He stated that he was deaf 
in the left ear after that incident.  The veteran further 
stated: "when I was discharged . . . in 1964 I reported this 
while clearing the post."  

On a VA outpatient visit in June 1999, the veteran reported 
poor hearing in his left ear since he was stationed in Korea.  
There was normal anatomy of the left ear on inspection.  The 
impressions were conductive hearing loss and tinnitus.  

On VA audiological evaluation in August 1999, the veteran 
again reported that while taking a shower in Korea his left 
ear popped and drained, then swelled; that it was treated 
with antibiotics; and that his hearing was impacted on the 
left.  Speech reception thresholds were within normal limits 
on the right and severely reduced on the left.  The pure tone 
thresholds in decibels for the veteran's left ear were as 
follows; 80 at 500 Hertz, 70 at 1,000 Hertz, 50 at 2,000 
Hertz, 70 at 3,000 Hertz, and 65 at 4,000 Hertz.  

In October 2000, the veteran's spouse requested that the 
veteran be provided a hearing aid.  She related that he had 
been deaf in his left ear since she met him in 1964 and that 
he had sustained an injury while he was serving in Korea.  

In October 2000, the veteran testified during a hearing at 
the RO that while he was stationed in Korea he took a hot 
shower, heard a "snap" in his left ear with water running 
into his ear and head; that his face swelled on the left 
side; and that he was provided treatment with antibiotics.  
He also testified that he had attempted to obtain records 
from former employers dating back to 1964 but they had either 
closed and/or did not keep records for more than 10 years.  
He testified that other than obtaining records from M. M. 
Corporation, he was otherwise unsuccessful.  

The veteran's spouse testified that they had been married 
since his return from service and that he had been unable to 
hear out of his left ear ever since.  In response to a 
question from the representative, the veteran indicated that 
he had not sought treatment earlier because he was a young 
welder, and did not have the problems he was now 
experiencing.  He also emphasized in testimony that the 
incident which caused his hearing problems occurred during 
his second period of active duty.  

During a VA audiology examination in December 2000, the 
veteran complained of left ear hearing loss.  Pure tone 
audiometry showed a severe mixed hearing loss in the left 
ear, with the right ear within normal limits.  Tympanometry 
revealed abnormal middle ear function in both ears.  The 
diagnosis was mixed loss of severe degree on the left ear 
with abnormal middle ear results.  Tinnitus was considered 
non-significant.    

VA outpatient treatment reports reflect that in April 2001 
the veteran provided a history of being hit in the left ear 
with shower water with resultant suppurative otitis media and 
decreased hearing since.  An audiogram showed mixed high 
frequency hearing loss in the left ear.  The impression was 
decreased hearing of the left ear with conductive hearing 
loss secondary to hot water injury.  

In July 2001, the veteran's accredited representative 
submitted a statement to the RO in which it was contended on 
the veteran's behalf that the reference to "right" ear 
complaints in the December 1962 service medical record "could 
only be a typographical error".  

In September 2001, the veteran's accredited representative 
furnished a VA Form 646 in which he thoroughly discussed the 
veteran's contentions.  The representative relied heavily on 
a portion of the March 1999 statement of the VA audiologist: 
"Apparently he suffered a very severe middle ear infection 
for which he was treated." 

Analysis

Initial matter - VA's duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)  [codified as 
amended at 38 U.S.C. § 5100 et seq. ].  This new law 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The law further provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

Although the claim was initially denied as not well grounded 
as discussed in the Statement of the Case in September 2000, 
the veteran has been notified of the pertinent law and of 
what evidence is currently needed to warrant a favorable 
decision on several occasions, including most recently in the 
Supplemental Statements of the Case (SSOCs) in May and June 
2001.  

The veteran has been provided with ample opportunity to 
present evidence and argument in support of his claim, and he 
has done so.  He has submitted evidence and statements of 
himself and his wife, and he has provided personal testimony 
at a hearing held at the RO in October 2000.

As noted above, in July 2001 and in September 2001, the 
veteran's representative  provided argument on the issue on 
appeal.  The representative did not indicate that further 
development of the evidence was required.  In light of this 
argument, including the request that the appeal be forwarded 
to the Board, these statements are accepted as indicating 
that the veteran has no further evidence or argument to 
submit.  

It is clear from the recitation of the evidence contained in 
the factual background section above that the veteran has 
been afforded examination of his ear disability, and that 
VA's duty in that regard has been fulfilled.

In sum, the veteran has not pointed to any additional 
pertinent evidence which has not been obtained, and the Board 
is not aware of any such evidence.  Accordingly, it is the 
Board's judgment that no other pertinent evidence is 
potentially available.  

In short, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

At the outset of its discussion, the Board observes that 
there is no dispute that the veteran currently has a left ear 
disability, to include significant hearing loss.
The question which must be resolved is whether such is 
related to his military service from 1959 to 1964.  The 
veteran contends that his current left ear hearing loss 
resulted from an incident in 1962 when hot water ran into his 
ear while he was showering.  He further contends, as does his 
spouse, that he was rendered deaf in his left ear after that 
episode.

It is the Board's principal responsibility to assess the 
credibility and the probative value of proffered evidence of 
record in its whole. See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The service medical records do not support the veteran's 
assertions.  Specifically, there is no reference to a water-
caused ear injury during service, no reference to left ear 
complaints during service and most importantly, no hearing 
loss identified during service, including during the 1964 
separation audiological examination.  The veteran has not 
explained this, except to contend that the reference to right 
ear complaints found in a December 1962 service medical 
records was in error and that he mentioned the 1962 incident 
when he separated from military service in 1964.  
The representative's contention that an error was made in the 
December 1962 service medical record regarding reference to 
the right vs. the left ear has been considered, but even if 
this contention is accepted as true for the sake of argument, 
the objective evidence, in the form of subsequent service 
medical records, simply does not show any specific residuals 
of the claimed injury to the left ear in 1962, including 
subsequent hearing loss.  

Moreover, many years elapsed between the veteran's separation 
from service in October 1964 and the initial manifestation of 
hearing loss in October 1979, without any objective, 
contemporaneous evidence of ear or hearing problems.  In 
hearing testimony the veteran indicated that he had attempted 
to obtain earlier supporting clinical records, but none was 
available.  The Board observes, however, that the history the 
veteran provided in October 1979 was that he had not had any 
hearing problems and that he had not received any treatment 
for ear problems from any source prior to that time.    

In the October 1979 "ear health history", which contained 
much detail, the veteran did not even mention the 1962 
incident in service, which he now points to as a watershed 
event.  Indeed, he denied prior ear trouble.  The veteran has 
not satisfactorily explained this remarkable omission, nor 
has he explained why he did not mention the 1962 episode for 
decades, until he filed his claim for VA monetary benefits.    

As noted above, the Board must evaluate the credibility and 
probative value of proffered evidence in the light of the 
record as a whole.  In this case, in the opinion of the 
Board, the statements made by the veteran starting in 1998 in 
conjunction with his claim for monetary benefits, which are  
to the effect that he was deaf in his left ear since the 1962 
incident, carry much less weight than the service medical 
records (which do not refer to the incident or to subsequent 
hearing loss) and the statements he made to his employer in 
October 1979 (which did not mention the incident and which 
denied a prior history of ear trouble).  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  Similarly, the statements of the 
veteran's spouse to the effect that he was deaf in his left 
ear since she met him in 1964 carry little weight of 
probative value in light of the normal 1964 separation 
audiology report and the benign history reported by the 
veteran to his employer in 1979.

The veteran's representative has pointed to the following 
March 1999 statement of a VA audiologist as evidence in 
support of the veteran's claim: "Apparently [the veteran] 
suffered a very severe middle ear infection for which he was 
treated." 
However, this statement was taken out of context by the 
representative.  The statement in its entirely reads: "No 
[history] of prior otological or audiological evaluation 
except that the veteran relates one incident while in Korea 
while serving in the US military.  Apparently, he suffered a 
very severe middle ear infection for which he was treated." 

It is clear from the entire statement that the VA audiologist 
was relying upon the veteran's self-reported history.  The 
Court of Appeals for Veterans Claims (the Court) has 
specifically held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ." See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In this instance, the examiner's 
notation was clearly based only on the veteran's own 
assertion that he has a left ear hearing loss related to a 
claimed incident during service, and not upon the examiner's 
own evaluation.  Because the examiner's notation is clearly 
based merely upon the veteran's own assertion that he has 
hearing loss of service origin, the Board finds this notation 
to be of no probative value.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

The Board further observes in passing that the veteran's 
statement to the March 1999 examiner that there was no 
history of prior otological or audiological evaluation is 
clearly refuted by the 1979 and 1981 audiology examination 
reports.   

Similarly, a VA outpatient treatment report dated in April 
2001 reflects that the veteran provided the history of being 
hit in the left ear with shower water during service; there 
was an impression of decreased hearing of the left ear with 
conductive hearing loss secondary to hot water injury.  It is 
clear that this entry was based solely on the veteran's 
representations as to what occurred during service, and it is 
entitled to no weight of probative value for the reasons 
stated immediately above.  

Boiled down, all contentions relating to the 1962 shower 
incident and the veteran's alleged subsequent deafness 
emanate from the veteran and his spouse.  Inasmuch as the 
record does not reflect that the veteran or his spouse 
possess the medical training and expertise necessary to 
render an opinion as to medical matters such as diagnosis or 
etiology of the claimed deafness, these lay statements cannot 
serve as the basis for a finding that the veteran has left 
ear hearing loss which is of service origin.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence].  

The medical records do not demonstrate that high frequency 
hearing loss was present  for many years after service.  
Accordingly, the statutory presumption pertaining to 
sensorineural hearing loss is not for application in this 
case.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).    

In sum, although there is evidence of left ear hearing loss 
shown currently, many years after service, the weight of the 
evidence is against attributing any current hearing loss to 
the veteran's military service.  The Board accordingly 
concludes that a preponderance of the evidence is against the 
claim for service connection for left ear hearing loss.  The 
appeal is accordingly denied.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  




		
Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

